PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/675,209
Filing Date: 11 Aug 2017
Appellant(s): Matsubara et al.



__________________
Jeffrey S. Bergman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/02/2020.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 05/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues that if the paper of Kobashi were replaced with a plastic film disclosed in Bernal-Lara, there would be no reason to use the laminating film of Kobashi, which designed and used for providing moisture resistance to a paper substrate. Appellant points to paragraphs 0006 and 0008 of Kobashi to support such statement. Further, appellant states that one having ordinary skill in the art would have no reason to use the moisture barrier laminating film of Kobashi on a plastic film of Bernal-Lara.
However, there is nothing in Kobashi that teaches against using plastic substrate compare to a paper substrate. Kobashi, which is drawn to packaging, discloses the laminated film on a paper substrate for providing moisture resistance and given that Bernal-Lara, which is also drawn to packaging, discloses the equivalence and interchangeability of using plastic film such as biaxially oriented polyester film as presently claimed with using paper as disclosed by Kobashi, it would have been 
Appellant argues that the examiner gives no weight to the declaration filed on February 7, 2020. 
However, it is noted that the examiner did not ignore the declaration filed on February 7, 2020. Rather the examiner stated that the declaration is not persuasive as explained in the Final Office action mailed 05/08/2020 and herewith. The data is not persuasive given that the data is not commensurate in scope with the scope of the present claim given that the example discloses specific composition of each layers with specific thickness while present claim broadly recites any plastic substrate, any adhesive layer, any PE or propylene-alpha-olefin random copolymers and any antifogging agent for sealant layer and any norbornene based copolymer for first resin In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range. Further, it is noted that there is no data provided to show unexpected results of using plastic substrate as opposed to paper substrate. 
Appellant argues that the anti-fogging agent is not recognized as a result effective variable in the prior art. Further, appellant argues that the cited references fail to teach the amount of the antifogging agent. 
However, it is noted that Kobashi discloses that antifogging agent may be added as long as the object of the invention is not impaired in paragraph 0033. It is agreed that Kobashi does not specifically disclose the amount of the antifogging agent. However, since the instant specification is silent to unexpected results, the specific amount of antifogging agent is not considered to confer patentability to the claims. As the fogging is a variable that can be modified, among others, by adjusting the amount of antifogging agent, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of antifogging agent in film to 
Appellant states that the claimed laminate film has good antifogging properties, good sealability and excellent transparency and points to examples 1-10, table 1 and 2 of the instant specification and example 11 of the Declaration.
However, the data is not persuasive as explained above in paragraph 2.
Appellant argues that Kobashi ‘950 does not remedy the deficiencies of Kobashi ‘760 and Bernal-Lara.
all the features of the present claimed invention, Kobashi ‘950 is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a laminate containing layer B2 wherein layer B2 comprising polyolefin resin containing no cyclic structure obtain heat sealability, and in combination with the primary reference, discloses the presently claimed invention.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAMIR SHAH/Primary Examiner, Art Unit 1787    

                                                                                                                                                                                                    Conferees:

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787  

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        


                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires